MEMORANDUM**
Dimitri Tatarinov Valereveich (“Tatarinov”), a native and citizen of Russia, petitions for review of the Board of Immigration Appeal’s January 14, 2003 final order of removal. The BIA summarily affirmed the immigration judge’s ruling that found Tatarinov removable from the United States and denied his requests for asylum, withholding of removal, protection under the Convention Against Torture, voluntary departure, and a waiver of inadmissibility in conjunction with cancellation of removal or adjustment of status.
We conclude that Immigration and Nationality Act § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C), deprives us of jurisdiction to review Tatarinov’s petition for review because his convictions are qualifying offenses that fall under both 8 U.S.C. § 1227(a)(2)(A)(i) and (ii). See Flores-Miramontes v. INS, 212 F.3d 1133, 1135-36 (9th Cir.2000). However, we grant Tatarinov’s request that we treat his petition alternatively as a petition for writ of habeas corpus brought under 28 U.S.C. § 2241. Because this Court lacks jurisdiction to entertain an original habeas petition, see Cruz-Aguilera v. INS, 245 F.3d 1070, 1073 (9th Cir.2001), we transfer the petition to the District Court for the Southern District of California for further proceedings *967pursuant to 28 U.S.C. § 1631. See id. at 1074-75.
PETITION FOR REVIEW DISMISSED; TRANSFER ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.